Title: From James Madison to Jonathan Trumbull, Jr., 4 April 1808
From: Madison, James
To: Trumbull, Jonathan, Jr.



Sir,
Department of State April 4, 1808

Agreeably to an Act of Congress entitled "An Act for the more general promulgation of the laws of the United States" passed 3d. March 1795, and the acts in addition thereto passed on the 2d. March 1799, and on the 27 March 1804, I have transmitted to the Collector of the Customs at Philada. 399 copies of the laws of the United States 2 Session 9th. Congress being the proportion for the State of Connecticut, with a request that he would forward them to your Excellency.  I have the honor to be with great respect Sir, your Ob Set.

James Madison

